Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered May 31, 2005. The order denied plaintiff’s motion for leave to reargue and awarded attorney’s fees, costs and disbursements to defendants.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue be and the same hereby is unani*1169mously dismissed (see Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]) and the order is affirmed with costs. Present— Hurlbutt, J.P., Scudder, Kehoe, Gorski and Hayes, JJ.